The defendants Hammond and Lee prosecute this appeal from the judgment herein upon the judgment-roll and a bill of exceptions.
Appellant's sole contention is that the evidence is insufficient to justify the decision and judgment in that no consideration for their agreement, upon which the suit is based, was proved. The only specification of insufficiency of the evidence contained in the bill of exceptions is as follows: "Appellant takes exception to the decision and judgment of the court herein on the ground that the same are not supported by the evidence."
"No particular form of exception is required, but when the exception is to the verdict or decision, upon the ground of the insufficiency of the evidence to justify it, the objection must specify the particulars in which such evidence is alleged to be insufficient. The objection must be stated, with so much of the evidence or other matter as is necessary to explain it, and no more." (Code Civ. Proc., sec. 648.)
[1] It is settled by a long line of decisions that such a specification as the one under consideration is insufficient. (Gosliner v. Briones, 187 Cal. 557, 558 [204 P. 19];Williams v. Bullock Tractor Co., 186 Cal. 32, 39 [198 P. 780]; Carter v. Canty, 181 Cal. 749, 752 [186 P. 346];Millar v. Millar, 175 Cal. 797, 799 [Ann. Cas. 1918E, 184, L.R.A. 1918B, 415, 167 P. 394]; Hawley v. Harrington,152 Cal. 188, 189 [92 P. 177]; Agalianos v. American CentralIns. Co., 62 Cal.App. 349, 364 [217 P. 107]; Clarkson v.Moir, 53 Cal.App. 775, 776 [201 P. 474].) It may be stated further that an examination of the evidence shows that there was a sufficient consideration for the agreement.
The judgment is affirmed.
Plummer, J., and Hart, J., concurred. *Page 529